DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
3.	Claims 1-4, 6-15, 17-38 are pending. Claims 1-4, 6-15, 37-38 are under examination on the merits. Claims 1, 38 are amended. Claim 5 is cancelled. Claim 16 is previously cancelled. Claims 17-36 are withdrawn to a non-elected invention from further consideration.
4.	The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending App. No. 16/083869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
5.	The objections and rejections not addressed below are deemed withdrawn.	

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Chris Brown on 05/19/2022 that claims 4, 6-14, 38 are cancelled. Claims 17-36 are rejoined. 
All the claims renumbered accordingly. 
Claims 1-3, 15, 37 are allowable. Claims 17-36 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  inventions Group I (claims 1-16),  and Group II (claims 17-36), as set forth in the Office action mailed on 02/22/2021 is hereby withdrawn and claims 17-36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
6.1	 Claims 1-38 (Pages 1-14/14, marked as Page 2 to Page15, claims dated 04/25/2022) have been replaced by –  
	1.	A photocurable stepped substrate-coating composition comprising:
	a compound (E) containing a partial structure (I) and a partial structure (II) that contains a hydroxy group formed by a reaction of an epoxy group with a proton-generating compound;
	a solvent (F); and
	a crosslinkable compound (H), wherein
	the partial structure (I) is at least one partial structure selected from the group consisting of partial structures of Formulae (1-1) to (1-5) described below, or a partial structure including a partial structure of Formula (1-6) in a combination with a partial structure of Formula (1-7) or (1-8), and
	the partial structure (II) is a partial structure of Formula (2-1) or (2-2) described below


                               
    PNG
    media_image1.png
    746
    643
    media_image1.png
    Greyscale

wherein R1, R1a, R3, and R5 are each independently a saturated C1-10 hydrocarbon group, an aromatic C6-40 hydrocarbon group, an oxygen atom, a carbonyl group, a sulfur atom, a nitrogen atom, an amide group, an amino group, or a group selected from combinations thereof, R5a and R6a are each independently a divalent group selected from a C1-10 alkylene group, a C6-40 arylene group, an oxygen atom, a carbonyl group, a sulfur atom, or combinations thereof, R2, R2a, R4, and R6 are each independently a hydrogen atom, a saturated C1-10 hydrocarbon group, an unsaturated C2-10 hydrocarbon group, an oxygen atom, a carbonyl group, an amide group, an amino group, or a group selected from combinations thereof, and are a monovalent group, R1, R1a, and R3 are a divalent group, R5 is a trivalent group, R7, R8, R9, R10, and R11 are each independently a hydrogen atom or a saturated C1-10 hydrocarbon group, n is the number of repeating units and is 1 to 10, and a dotted line is a chemical bond between adjacent atoms, 
	wherein the compound (E) is selected from the group consisting of
                           
    PNG
    media_image2.png
    709
    658
    media_image2.png
    Greyscale


                                   
    PNG
    media_image3.png
    797
    732
    media_image3.png
    Greyscale

                    
                                      
    PNG
    media_image4.png
    519
    687
    media_image4.png
    Greyscale



                                         
    PNG
    media_image5.png
    782
    665
    media_image5.png
    Greyscale



                                     
    PNG
    media_image6.png
    774
    628
    media_image6.png
    Greyscale
, and
wherein the photocurable stepped substrate-coating composition is a resist underlayer film-forming composition used in a lithography process in manufacturing of a semiconductor device.
	2.	The photocurable stepped substrate-coating composition according to claim 1, further comprising an acid catalyst.
	3.	The photocurable stepped substrate-coating composition according to claim 1, wherein the compound (E) contains the epoxy group and the hydroxy group at a molar ratio (epoxy group)/(hydroxy group) of 0 or more and 0.5 or less, and contains the partial structure (II) so that a molar ratio (partial structure (II))/(partial structure (I)+partial structure (II)) is 0.01 or more and 0.8 or less.
	4.-14.	Cancelled.  
	15.	The photocurable stepped substrate-coating composition according to claim 1, wherein the compound (E) has the partial structure (I) and the partial structure (II) in a proportion of each of the partial structures (I) and (II) of 1 to 1,000 structures.
	16.	Cancelled.  
	17.	A method for manufacturing a coated substrate comprising steps of (i) applying the photocurable stepped substrate-coating composition according to claim 1 to a stepped substrate, and (ii) exposing the composition.
	18.	The method for manufacturing a coated substrate according to claim 17, further comprising a step (ia) of heating the photocurable stepped substrate-coating composition at a temperature of 70 to 400[Symbol font/0xB0]C for 10 seconds to 5 minutes after the composition is applied in the step (i).
	19.	The method for manufacturing a coated substrate according to claim 17, wherein a wavelength of exposure light in the step (ii) is 150 nm to 248 nm.
	20.	The method for manufacturing a coated substrate according to claim 17, wherein an exposure dose in the step (ii) is 10 mJ/cm2 to 3,000 mJ/cm2.
	21.	The method for manufacturing a coated substrate according to claim 17, wherein the substrate has an open area (unpatterned area) and a pattern area including dense (DENCE) and crude (ISO) pattern areas, and an aspect ratio of pattern at the pattern area is 0.1 to 10.
	22.	The method for manufacturing a coated film according to claim 17, wherein a difference in level of coating (Bias) between the open area and the pattern area is 1 to 50 nm.
	23.	A method for manufacturing a semiconductor device comprising steps of:
	forming an underlayer film from the photocurable stepped substrate-coating composition according to claim 1 on a stepped substrate;
	forming a resist film on the underlayer film;
	forming a resist pattern by irradiation of the resist film with light or an electron beam and development;
	etching the underlayer film using the resist pattern formed to form a patterned underlayer film; and
	processing a semiconductor substrate by using the patterned underlayer film.
	24.	The method for manufacturing a semiconductor device according to claim 23, wherein the stepped substrate has an open area (unpatterned area) and a pattern area including dense (DENCE) and crude (ISO) pattern areas, and an aspect ratio of patterns at the pattern area is 0.1 to 10.
	25.	The method for manufacturing a semiconductor device according to claim 23, wherein the step of forming an underlayer film from the photocurable stepped substrate-coating composition includes steps of (i) applying the photocurable stepped substrate-coating composition to the stepped substrate and (ii) exposing the composition.
	26.	The method for manufacturing a semiconductor device according to claim 25, further comprising a step (ia) of heating the photocurable stepped substrate-coating composition at a temperature of 70 to 400[Symbol font/0xB0]C for 10 seconds to 5 minutes after the composition is applied in the step (i).
	27.	The method for manufacturing a semiconductor device according to claim 25, wherein a wavelength of exposure light in the step (ii) is 150 nm to 248 nm.
	28.	The method for manufacturing a semiconductor device according to claim 25, wherein an exposure dose in the step (ii) is 10 mJ/cm2 to 3,000 mJ/cm2.
	29.	The method for manufacturing a semiconductor device according to claim 23, wherein the underlayer film formed from the photocurable stepped substrate-coating composition has a difference in level of coating of 1 to 50 nm.
	30.	A method for manufacturing a semiconductor device comprising steps of:
	forming an underlayer film from the photocurable stepped substrate-coating composition according to claim 1 on a stepped substrate;
	forming a hard mask on the underlayer film;
	forming a resist film on the hard mask;
	forming a resist pattern by irradiation of the resist film with light or an electron beam and development;
	etching the hard mask using the resist pattern formed to form a patterned hard mask;
	etching the underlayer film using the patterned hard mask to form a patterned underlayer film; and
	processing a semiconductor substrate by using the patterned underlayer film.
	31.	The method for manufacturing a semiconductor device according to claim 30, wherein the stepped substrate has an open area (unpatterned area) and a pattern area including dense (DENCE) and crude (ISO) pattern areas, and an aspect ratio of patterns at the pattern area is 0.1 to 10.
	32.	The method for manufacturing a semiconductor device according to claim 30, wherein the step of forming an underlayer film from the photocurable stepped substrate-coating composition includes steps of (i) applying the photocurable stepped substrate-coating composition to the stepped substrate and (ii) exposing the composition.
	33.	The method for manufacturing a semiconductor device according to claim 32, further comprising a step (ia) of heating the photocurable stepped substrate-coating composition at a temperature of 70 to 400[Symbol font/0xB0]C for 10 seconds to 5 minutes after the composition is applied in the step (i).
	34.	The method for manufacturing a semiconductor device according to claim 32, wherein a wavelength of exposure light in the step (ii) is 150 nm to 248 nm.
	35.	The method for manufacturing a semiconductor device according to claim 32, wherein an exposure dose in the step (ii) is 10 mJ/cm2 to 3,000 mJ/cm2.
	36.	The method for manufacturing a semiconductor device according to claim 30, wherein the underlayer film formed from the photocurable stepped substrate-coating composition has a difference in level of coating of 1 to 50 nm.
	37.	The photocurable stepped substrate-coating composition according to claim 1, wherein the resist underlayer film-forming composition has a property of both a photocrosslinking function and a thermal crosslinking function.  
	38.	Canceled. –  
Allowable Subject Matter
7.	Claims 1-3, 15, 17-37 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is
Therefore the instant claims are distinguished over the prior art is Hiroi et al. (US Pub. No. 2009/0317740 A1, hereinafter “”740”). 
 “740 teaches a photocurable stepped substrate-coating composition comprising: a compound (E) containing a partial structure (I) such as monoallyldiglycidyl isocyanuric acid, and a partial structure (II) that contains a hydroxy group such as hydroxyisophthalic acid formed by a reaction of an epoxy group with a proton-generating compound, a solvent (F) such as propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate, a crosslinkable compound (H) such as tetramethoxymethyl glycoluril (manufactured by MT AquaPolymer, Inc., trade name: Powderlink 1174), and acid catalyst such as pyridinium-p-toluenesulfonate, wherein the partial structure (I) is at least one partial structure selected from the group consisting of partial structures of Formulae (1-1) to (1-5), and  the partial structure (II) is a partial structure of Formula (2-1) or (2-2), wherein is the photocurable stepped substrate-coating composition is a resist underlayer film-forming composition used in a lithography process in manufacturing of a semiconductor device. “740 dies not expressly teach the compound (E) is selected from the group as set forth. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed photocurable stepped substrate-coating composition comprising: a compound (E) containing a partial structure (I) and a partial structure (II) that contains a hydroxy group formed by a reaction of an epoxy group with a proton-generating compound; a solvent (F); and a crosslinkable compound (H), wherein 	the partial structure (I) is at least one partial structure selected from the group consisting of partial structures of Formulae (1-1) to (1-5) described below, or a partial structure including a partial structure of Formula (1-6) in a combination with a partial structure of Formula (1-7) or (1-8), and the partial structure (II) is a partial structure of Formula (2-1) or (2-2) described below
[AltContent: textbox (Formula (2-1))][AltContent: textbox (Formula (2-2))][AltContent: textbox (Formula (1-8))][AltContent: textbox (Formula (1-7))][AltContent: textbox (Formula (1-4))][AltContent: textbox (Formula (1-5))][AltContent: textbox (Formula (1-6))][AltContent: textbox (Formula (1-3))][AltContent: textbox (Formula (1-2))][AltContent: textbox (Formula (1-1))] 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	
wherein R1, R1a, R3, and R5 are each independently a saturated C1-10 hydrocarbon group, an aromatic C6-40 hydrocarbon group, an oxygen atom, a carbonyl group, a sulfur atom, a nitrogen atom, an amide group, an amino group, or a group selected from combinations thereof, R5a and R6a are each independently a divalent group selected from a C1-10 alkylene group, a C6-40 arylene group, an oxygen atom, a carbonyl group, a sulfur atom, or combinations thereof, R2, R2a, R4, and R6 are each independently a hydrogen atom, a saturated C1-10 hydrocarbon group, an unsaturated C2-10 hydrocarbon group, an oxygen atom, a carbonyl group, an amide group, an amino group, or a group selected from combinations thereof, and are a monovalent group, R1, R1a, and R3 are a divalent group, R5 is a trivalent group, R7, R8, R9, R10, and R11 are each independently a hydrogen atom or a saturated C1-10 hydrocarbon group, n is the number of repeating units and is 1 to 10, and a dotted line is a chemical bond between adjacent atoms, wherein the compound (E) is selected from the group consisting of
                           
    PNG
    media_image2.png
    709
    658
    media_image2.png
    Greyscale


                                   
    PNG
    media_image3.png
    797
    732
    media_image3.png
    Greyscale

                    
                                      
    PNG
    media_image4.png
    519
    687
    media_image4.png
    Greyscale



                                         
    PNG
    media_image5.png
    782
    665
    media_image5.png
    Greyscale



                                     
    PNG
    media_image6.png
    774
    628
    media_image6.png
    Greyscale
, and
 wherein the photocurable stepped substrate-coating composition is a resist underlayer film-forming composition used in a lithography process in manufacturing of a semiconductor device.
The embodiment provides a stepped substrate-coating composition for forming a coating film on a substrate, which has high filling property of a pattern and flattening property capable of forming a coating film that does not cause degassing and heat shrinkage. Accordingly, the presently claimed invention as defined by claims 1-3, 15, 17-37 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/18/2022